UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7666



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SCOTT ALLEN SMITH,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-99-49; CA-01-1010)


Submitted:   January 28, 2004          Decided:     February 17, 2004


Before WIDENER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Scott Allen Smith, Appellant Pro Se.     Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Scott Allen Smith seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2255

(2000).    An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S. 941 (2001).

We have independently reviewed the record and conclude that Smith

has not made the requisite showing.*

               Accordingly, we deny Smith a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented   in   the



     *
      Smith raises issues regarding error by appointed counsel in
the § 2255 proceeding, bias by the magistrate judge and error by
the district court.     However, Smith’s failure to satisfy the
requirements of 28 U.S.C. § 2253(c)(2) precludes us from issuing a
certificate of appealability.


                                      - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -